          Case 7:21-cr-00337-PMH Document 45 Filed 07/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                                      21 Cr. 337

 Arthur Reynolds,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and

entities; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of

uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and

(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who could be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, could
          Case 7:21-cr-00337-PMH Document 45 Filed 07/21/21 Page 2 of 4




be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

       3. Business Confidential Information. Certain of the Government’s disclosure material,

referred to herein as “business confidential information,” contains information that may reveal

trade secrets or other information that may cause financial loss or other harm to the affected

business entity.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material or business confidential

information may be disclosed by counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

              (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material and business confidential material shall be disclosed only

as follows:


                                                   2
          Case 7:21-cr-00337-PMH Document 45 Filed 07/21/21 Page 3 of 4




           (a) To the defendant, the defense, and personnel for whose conduct the defense is

responsible, as needed for purposes of defending this action;

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material and business confidential material pertinent to any motion before the

Court should initially be filed under seal, absent consent of the Government or Order of the Court.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material within

30 days of the expiration of the period for direct appeal from any verdict in the above-captioned

case; the period of direct appeal from any order dismissing any of the charges in the above-

captioned case; or the granting of any motion made on behalf of the Government dismissing any

charges in the above-captioned case, whichever date is later. If disclosure material is provided to

any prospective witnesses, counsel shall make reasonable efforts to seek the return or destruction

of such materials.

       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.


                                                 3
            Case 7:21-cr-00337-PMH Document 45 Filed 07/21/21 Page 4 of 4




       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                        Date: __July 7, 2021__________
    Courtney L. Heavey
    Assistant United States Attorney


   ___________________________                                 July 7, 2021
                                                         Date: _____________________
   Susanne Brody, Esq.
   Counsel for Arthur Reynolds



SO ORDERED:

Dated: White Plains, New York
       July 21
            __, 2021

                                                     ____________________________________
                                                     THE HONORABLE PHILIP M. HALPERN
                                                     UNITED STATES DISTRICT JUDGE




                                                4
